Citation Nr: 1823829	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-15 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent from July 1, 2014, for diabetes mellitus type II (DM II).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to June 1966.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, decreased the disability rating for DM II to 20 percent, effective July 1, 2014.

The Board notes that a Board hearing was scheduled for April 2018, of which the Veteran was sent notice.  However, the Veteran's representative submitted a March 2018 statement cancelling the April 2018 Board hearing.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received a March 2018 written statement from the Veteran's representative indicating that the Veteran wished to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for DM II from July 1, 2014, have been met.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2018 statement, the Veteran's representative stated that the Veteran desired to withdraw his claim on appeal.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claim is dismissed.  Id.


ORDER

The appeal seeking entitlement to a disability rating in excess of 20 percent for DM II from July 1, 2014, is dismissed.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


